DETAILED ACTION


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     1)       Claims 1-8, are rejected under 35 U.S.C. 103 as being unpatentable over Mizukawa Satoru et al. (JP 2018-12909 A) in view of Yamaguchi Yoshiya              (JP 2013-60498) (machine translations are used in the Office Action).
           Claims 1-4, 6: Satoru discloses a paper strengthening agent.  The agent is containing (meth)acrylamide (a1), a cationic vinyl monomer (a2), an anionic vinyl monomer (a3), such as, vinyl sulfonic acid [0026], and a crosslinkable vinyl monomer (a4), such as, a vinyl monomer having an N, N- substituted amide group (claim 8), and containing a branched (meth) acrylamide polymer having a weight average molecular weight of 1-8 million (Abstract, claim 1).  Satoru is silent on the paper strengthening agent being a powder.  Yoshiya discloses a papermaking additive that contains a (meth) acrylamide polymer in a powder form (Abstract).   It would have been obvious to one skilled in the art at the time the invention was filed to combine the teachings of Satoru and Yoshiya because the use of powder is an advantage due to the superior shipping and storage properties of powder.
          Claim 5: the invention is disclosed per claim 1, above.  The a1, a2, a3, a4, mol % components are disclosed in claim 3 of Satoru.
           Claims 7-8: Satoru discloses a paper strengthening agent.  The agent is containing (meth)acrylamide (a1), a cationic vinyl monomer (a2), an anionic vinyl monomer (a3), such as, vinyl sulfonic acid [0026], and a crosslinkable vinyl monomer (a4), such as, a vinyl monomer having an N, N- substituted amide group (claim 8), and containing a branched (meth) acrylamide polymer having a weight average molecular weight of 1-8 million (Abstract, claim 1).  Satoru is silent on the paper strengthening agent being a powder.  Yoshiya discloses a papermaking additive that contains a (meth) acrylamide polymer in a powder form (Yoshiya, Abstract).   It would have been obvious to one skilled in the art at the time the invention was filed to combine the teachings of Satoru and Yoshiya because the use of powder is an advantage due to the superior shipping and storage properties of powder.   An aqueous solution containing the paper strengthening agent; and a paper containing the paper strengthening agent are disclosed (Satoru, Abstract, claim 11).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2)       Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/425,837.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application claims and the copending application claims disclose a powdery paper-strengthening agent of same or similar structure.   Also, both sets of the claims disclose a paper-strengthening agent solution that includes the agent and water, and disclose a paper that includes the solution.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
3)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
 
/MARK HALPERN/Primary Examiner, Art Unit 1748